DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/13/2020, have been fully considered.  The rejection of claims under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendments to the claims.  Additionally, the rejection of claims under 35 U.S.C. 112(a) has been modified based on Applicant’s amendments to the claims.  It is believed that Applicant’s arguments are either rendered moot or addressed by the modified basis of rejection.  
Claim Objections
Claim 10 recites “[t]he method of claim 7, wherein if said subject is diagnosed with active EoE, one or both of steroids is administered to said subject.”  It is believed the claim should recite “[t]he method of claim 7, wherein if said subject is diagnosed with active EoE, one or both of steroids and a proton pump inhibitor is administered to said subject.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 10 and 13-17 are rejected under 35 U.S.C. 112(a) because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
Nature of the Invention and Broadness of the Claims: In the instant case, the claimed invention is drawn to a method of diagnosing and treating a subject with a food allergy that is associated with active eosinophilic esophagitis (EoE).  In particular, the method of claim 7 comprises the steps of:
(a) 	eliminating one or more restricted foods (e.g., cow’s milk, egg, soy, etc (claims 14-17)) from a diet of said subject;

(i)	if said EoP frequency is less than 15 EoPs per mL, said subject is determined to have inactive EoE; and
(ii) 	if said EoP frequency is greater than 15 EoPs per mL, said subject is determined to have active EoE; and
(c)	if said subject is determined to have inactive EoE, introducing said one or more restricted foods and repeated step b to determine if the intake of said one or more restricted foods contributes to EoE.  
As further recited by claims 10 and 13, if a patient is determined to have active EoE, steroids and/or a proton pump inhibitor are administered (claim 10) and/or one or more restricted foods is eliminated from said diet of said subject (claim 13).
The nature of the invention is considered to be one of high complexity.  As discussed by Aceves (Gastroenterol Hepatol N.Y. 12:516-518, 2016; of record), while “[i]t is clear that foods trigger EoE… food testing in allergic patients can be complicated” (Page 516, Column 2).  Similarly, Anyane-Yeboa et al (Gastrenterol & Hepatol 14:463-469, 2018; of record) state that “[g]iven the inadequate understanding of the pathogenesis of EoE… current allergy testing methods… do not accurately reflect food triggers in EoE” (Page 467, Column 2).
Furthermore, the claimed method is broad in that it provides little guidance regarding the elimination of foods.  For example, step (b) of claim 7 comprises calculating an eosinophil lineage-committed progenitor (EoP) frequency measuring in EoP per µL in a subject following elimination of a restricted food, but does not provide time frame between the point of eliminating 
As such, the broadness of the method exacerbates the complexity of the invention.
The State of the Prior Art and The Level of Predictability in the Art: As discussed above, while “[i]t is clear that foods trigger EoE… food testing in allergic patients can be complicated” (as taught by Aceves).  More specifically, Aceves points out that “not all tests will identify the correct food; an allergist has to know which test to perform and why” (Page 516, Column 2).  For example, “the combination of prick and patch testing with empiric milk elimination can predict triggers to food 77% of the time” while “[t]he empiric-elimination diet, also called the 6-food elimination diet, involves avoiding milk, eggs, soy, wheat, peanuts/tree nuts, and fish/shellfish… works in approximately 50% to 70% of adults and children” and “eliminating only milk, eggs, soy, and wheat works only approximately 50% of the time” (Page 517, Column 2).  On the other hand, “[t]he elemental formula therapy… works more than 90% of the time” however “most patients are not able to tolerate the diet program long term” (Page 517, Column 2).
Perhaps some of the complications stems from the fact that, as taught by Swoger et al (May Clin Proc 82:1541-1549, 2007; of record), “[f]ood reactions come in different forms, including intolerances and true hypersensitivity reactions.  Intolerances, which includes reactions to toxins or poisons, can be due to metabolic or pharmacological reactions.  Allergies can be immediate or delayed in onset and either systemic or localized” (Page 5143, Column 2).
Collectively, the state of the prior art is not fully established and is highly unpredictable.  
The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  In the instant case, the Specification states only that, “[t]o investigate the effect of dietary restrictions on blood EoP levels, Applicant subdivided the patients with active EoE disease into two groups, unrestricted diet and restricted diet” and “the median EoP level was significantly increased amongst patients with active EoE on an unrestricted diet versus those on a restricted diet (44.5 versus 24 EoPs per mL of blood)” (Paragraph 0040).  
First, nowhere does the Specification describe the effect of reintroducing an eliminated food into a subject’s diet as required by the instantly claimed method.  Second, it is unclear how the method would properly distinguish between healthy patients and those suffering from inactive EoE since both groups of patients would exhibit an EoP frequency of less than 15 EoP per mL following elimination of a restricted food.  That is, healthy patients would be characterized as suffering from inactive EoE according to the method.  While it is possible that re-introducing a restricted food to said patients and taking a second EoP measurement would distinguish between healthy patients and those suffering from inactive EoE, the claim does not define any relationship between the two measurements so as to make such a distinction and/or to determine if the food contributes to EoE.  And third, considering that active EoE patients on a restricted diet demonstrate EoP levels of 24 EoPs per mL of blood, it would appear that the instantly claimed method would identify active EoE patients as having food allergies to any and all foods since 24 EoPs per mL of blood is already above the claimed cut off level of 15 EoPs per mL of blood recited by claim 7.  That is, if an active EoE patient without an allergy to eggs were to eliminate eggs from their diet in an effort to diagnose a food allergy according to the method, the patient 
Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn to a method of diagnosing and treating a subject with a food allergy that is associated with active eosinophilic esophagitis (EoE) which is extremely complex and complicated.  In the instant case, this complexity is exacerbated by the broadness of the claims with respect to the disclosure.  Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan could not reasonably predict whether a person suffers from a food allergy associated with active EoE according to the instantly claimed method.  
In view of all of the foregoing, instant claims 7, 10 and 13-17 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/CRAIG D RICCI/Primary Examiner, Art Unit 1611